


110 HR 2840 IH: National Financial Literacy Act of

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2840
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Ellison, and Ms. Carson)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Community Reinvestment Act of 1977 to allow
		  the direct support by a financial institution of a qualified community-based
		  financial literacy program provided to consumers and borrowers to be taken into
		  account in assessing the institution’s record of meeting the credit needs of
		  its entire community, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Financial Literacy Act of
			 2007.
		2.Financial
			 literacy programsSection 804
			 of the Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by adding
			 at the end the following new subsection:
			
				(d)Direct support
				for financial literacy programs taken into account
					(1)Standards
				established for eligible programsThe appropriate Federal
				financial supervisory agencies shall jointly prescribe regulations
				establishing—
						(A)the minimum standards required to be met by
				a community-based financial literacy program in order to be eligible for
				consideration under paragraph (3) as a qualified community-based financial
				literacy program;
						(B)the procedures for financial institutions
				to apply to the appropriate Federal financial supervisory agency for approval
				of a financial literacy program as a qualified community-based financial
				literacy program; and
						(C)a requirement that financial institutions
				submit a regular report on how the institution supported and promoted financial
				literacy in its entire community, including low- and moderate-income
				neighborhoods.
						(2)FactorsThe regulations required under paragraph
				(1) shall require at a minimum that a qualified community-based financial
				literacy program—
						(A)be offered by a
				nonprofit budget and counseling agency which is exempt from taxation under
				section 501(c)(3) of the Internal Revenue Code of 1986; and
						(B)include adequate
				education to promote consumer understanding of consumer, economic, and personal
				finance issues and concepts, including saving for retirement, managing credit,
				long-term care, estate planning and education on predatory lending, identity
				theft, and financial abuse schemes.
						(3)Programs taken
				into accountThe direct
				support by a financial institution of a qualified community-based financial
				literacy program may be taken into account by the appropriate Federal financial
				supervisory agency under subsection (a) in assessing the institution’s record
				of meeting the credit needs of its entire community, including low- and
				moderate-income neighborhoods, in such amount and to such extent as may be
				provided in the joint regulations prescribed under paragraph
				(1).
					.
		
